Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In each of the claims, the term “type” is indefinite renders the associated structure unclear and should be deleted.
In claims 11 and 14-20, applicant claims different configurations of the saddle vehicle.  However, applicant is claiming a vehicle, not a kit.  The claims should describe one complete operative device.  No structure claimed can be removed and two sets of structures should not be claimed together if they are not used together.  Correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 11, 12, 14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dodman (PGPub 2012/0049483) in view of Bellanca (USPN 5,011,172).
Regarding claims 1 and 14, Dodman teaches an electric saddle type vehicle 100 comprising: a chassis 102 having a forward end and a rear end opposite the forward end, the chassis including a member extending from the forward end to the rear end, wherein the member forms a seat support tower 132, and a first frame extension member 152 at the rear end of the chassis and forms a battery compartment (for battery 228), a storage compartment (beam 136 in Figure 5B stores wires), and the seat support tower 132; a steering stem 320 (see para [0053], line 2) attached near the forward end of the chassis, wherein handlebars 124 are attached to the steering stem; and a rear wheel attached to the rear end of the chassis.  
It is not clear if the chassis 102 of Dodman comprises separate first and second side members that connect together to form the frame.

I would have been obvious to one of ordinary skill in the art before the effective filing date of the application to form the Dobman frame from left and right side frame members connected together, as taught by Bellanca, in order to produce a rigid and light weight frame.
Regarding claim 3, the first side frame member is a unitary single member and the second side frame member is a unitary single member (taught by Bellanca; see Figure 5).  
Regarding clam 4, steering mount supports (head tube portions 22, taught by Bellanca) are secured in between the first side frame member and the second side frame member when the first side frame member and the second side frame member are connected together, wherein the steering mount supports receive the steering stem.  
Regarding claim 5, the battery compartment of Dobman is accessed through a battery compartment opening on a top surface of the chassis.  
Regarding claim 11, Dobson teaches the seat support tower is capable or receiving a first insert to provide a bicycle type seat for a pedaled configuration, and the seat support tower can receive a second insert to provide a motorcycle seat for a non-pedaled configuration.  
Regarding claim 12, Dobson teaches wiring and brake lines are routed from the handlebars to the steering stem (see Figure 5B), wherein the wiring and the brake lines exit the steering stem through an opening in the steering stem into a channel 175, 177, arranged in an internal cavity of the chassis.  
	Regarding claim 14, the frame of Dobson is capable of non-pedaled use.
	Regarding claim 17, the chassis of Dobson is configured in the pedaled configuration, a cartridge containing a pedal shaft and bearings is connected to the chassis.  
Regarding claim 18, the cartridge includes a concentrically mounted electric motor 142.  

 Regarding claim 20, seat support tower of Dobson could be configured differently for pedaled or non-pedaled configurations.  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dobman and Bellanca as applied to claims 1, 3-5, 11, 12, 14, and 17-20 above, and further in view of Chiu (PGPub 2011/0284302).
The combination lacks a hub motor.
Chiu teaches a pedal and electric motor driven cycle having a hub motor 241 (see Figure 3; para [0027], lines 12-14).
It would have been obvious to one of ordinary skill in the art to position the motor at the rear wheel hub, as taught by Chiu, in order to same space in the area of the pedal cranks.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Dobman and Bellanca as applied to claims 1, 3-5, 11, 12, 14, and 17-20 above, and further in view of Luckjohn (PGPub 2020/0047841).
The combination lacks access to the storage compartment through a storage compartment opening on a top surface of the chassis.  
	Storage compartments frequently have access from the top.   Lucjjohn, for example, teaches a storage compartment 144 having access from the top of the chassis 110.
It would have been obvious to one of ordinary skill in the art to provide the combination vehicle with access to the storage compartment through the top of the chassis, as taught by Luckjohn, in order to provide convenient access to the storage space for the user.

Regarding claim 8, a spacer (housing 282, taught by Dobman) is attached to the battery or rechargeable energy system prior to the battery being installed into the battery compartment.  
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dobman and Bellanca as applied to claims 1, 3-5, 11, 12, 14, and 17-20 above, and further in view CN 200977979 to Mo Naijian.
The combination lacks a teaching of the forward end of the chassis having a forward recess formed from the first side frame member and the second side frame member, wherein the forward recess is forward of the steering stem.  
Mo Naijian teaches a bicycle frame having a centered forward recess (222 in Figure 3) that is forward of the steering stem.
It would have been obvious to one of ordinary skill in the art to provide chassis of the combination vehicle with a centered recess forward of the steering stem, as taught by Mo Naijian, in order to position a spot light at the front of the vehicle.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Dobman and Bellanca as applied to claims 1, 3-5, 11, 12, 14, and 17-20 above, and further in view of Montez (PGPub 2021/0197913).
The combination lacks a handlebar cover is mounted over the handlebars to protect the wiring and the brake lines attached to the handlebars.  
Montez teaches a handlebar cover 108 (see Figures 1 and 2) mounted over the handlebars 102 to protect the wiring and the control lines attached to the handlebars.  
.  
Allowable Subject Matter
Claims 10, 15, and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Reimers, JP2011-51415, CN 103112528, den Hertog, Viner, Cooper, and Bass teach electric bikes having internal storage compartments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641. The examiner can normally be reached Monday-Friday, 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        

/ab/